Citation Nr: 1025855	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher evaluation than 10 percent prior to 
January 11, 2006 for ankylosis of the interphalangeal joint of 
the left index finger, secondary to trauma.  

2.  Entitlement to a higher evaluation than 20 percent beginning 
January 11, 2006 for ankylosis of the interphalangeal joint of 
the left index finger, secondary to trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a higher evaluation for 
the Veteran's left index finger.  Jurisdiction over the case was 
subsequently returned to the RO in Winston-Salem, North Carolina.  

When this case was before the Board in October 2009, it was 
remanded for further development.  It is now before the Board for 
further appellate action.

The issue of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability has been raised by the record in the January 
2010 VA examination, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, symptomatology of the 
left (minor) index finger disability was manifested by subjective 
complaints and objective findings of decreased grip strength and 
dexterity, pain, ankylosis of the interphalangeal (IP) joint with 
an inability to flex the left index finger closer than one inch 
to the palmar crease; and mild overall interference with function 
of the hand.

2.   The left index finger disability picture is not equivalent 
to amputation without metacarpal resection at proximal 
interphalangeal joint or proximal thereto or equivalent to severe 
incomplete paralysis of the left index finger.


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent for the left (minor) index finger 
disability is warranted beginning June 23, 2005.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.41, 4.45, 4.59, 4.68, 4.71, 4.71(a), and Diagnostic Codes 
5153, 5225, 8514 (2009).

2.  An evaluation in excess of 20 percent for the left (minor) 
index finger disability is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.41, 4.45, 4.59, 4.68, 4.71, 4.71(a), and Diagnostic Codes 5153, 
5225, 8514 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112 (2004).

The Veteran was sent a VCAA notice letter in July 2005.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, third, fourth, and fifth elements outlined in Dingess, 
via a letter sent in March 2006.  Therefore, the duty to notify 
has been met.  Moreover, the claim was readjudicated subsequent 
to the March 2006 notice letter, curing any timing defect.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006)

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment records.  
In addition, VA examinations were provided in August 2005 and 
January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 4.3, 4.7. 

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
they were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on x-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 8514, incomplete paralysis of the radial 
nerve is evaluated as 20 percent disabling for the major limb if 
found to be mild, 30 percent for the major limb if found to be 
moderate, and 50 percent for the major limb if the condition is 
found to be severe.  Complete paralysis is evaluated as 70 
percent for the major limb for drop of the hand and fingers, 
wrist and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of 
the index finger, or where the patient cannot extend the hand at 
the wrist, extend the proximal phalanges of the fingers, extend 
the thumb, or make lateral movement of the wrist, or where there 
is supination of the hand, weakened extension and flexion of the 
elbow, or where loss of synergetic motion of extensors seriously 
impairs the hand grip, or where total paralysis of the triceps 
occurs only as the greatest rarity.  38 C.F.R. § 4.124a.

III.  Increased evaluation for left index finger disability

The appellant contends that his service-connected left index 
finger disability is more severe than is contemplated by the 
currently-assigned ratings.  He maintains that his left index 
finger disability interferes with his hand function.  

In August 2005, the Veteran was afforded a VA examination.  The 
Veteran reported that his left index finger was ankylosed.  The 
finger was sore more than painful and had grown more crooked over 
the years.  He had stiffness in the finger, and it did not move 
at all and could not be forced to straighten.  He noted no flare-
ups or use of medication.  When working, the Veteran stated that 
he was unable to get his left hand into places that he needed to 
get into, and he injured his left finger more frequently.  The 
examiner noted that the Veteran was right-handed.  Upon 
examination there was a 0.6 centimeter by 2.0 millimeter scar the 
entire length of the lateral face of the left index finger.  It 
was lighter than the surrounding skin but no adherent to the 
underlying tissue and nontender to palpation.  There was no 
evidence of compromise.  The scar represented less than 1 percent 
of the exposed body surface area.  The finger was flexed and 
rigid (ankylosed).  The finger could actively close to 2.5 
centimeters above the median crease.  It could not passively be 
moved closer.  Sensation was intact across the entire finger.  
His grip was intact in the left hand.  Repetitive motion of the 
finger was significant for no pain and no change in the range of 
motion.  

An August 2005 x-ray report stated that there was no degenerative 
joint disease and that the second phalanx of the second finger 
was ankylosed.  

A November 2005 VA treatment record notes that the Veteran 
reported pain in his right index finger.  The physician seemed to 
describe the Veteran's left index finger disability as he noted 
that the Veteran had an infection as a child which caused the 
disability.  Objective evidence noted ankylosis of the second PIP 
joint.  There was no erythema, warmth or swelling.  The physician 
diagnosed the Veteran with traumatic degenerative arthritis and 
scar tissue from prior surgery and associated infection as a 
child of the "right" index finger.  

A January 2006 private treatment record notes a diagnosis of 
contracture of the proximal interphalangeal (PIP) joint of the 
left index finger and purulent tenosynovitis.  The Veteran 
reported that he sustained a steel foreign body laceration to his 
radial side of his index finger.  This subsequently became 
infected.  He had initial surgery to treat the infection and 
subsequent surgery to treat both the infection and arterial 
injury of the digital artery on the radial side.  The Veteran 
subsequently injured to the finger again during the military and 
loss motion of the finger.  The Veteran reported worsening 
flexion contracture of the PIP joint of the index.  He had no 
sensory difficulty or cold intolerance.  Upon examination, the 
left upper extremity revealed a radial sided-well healed incision 
on the left index finger.  Rotation of motion of the metacarpal 
phalangeal (MCP) joint was to 20 degrees, PIP joint motion was 
from 80 to 100 degrees.  Distal interphalangeal (DIP) joint was 
20 to 90 degrees.  He had active FDS and FDP function, however he 
was unable to flex his finger to his distal palmar crease without 
the aid of the adjacent finger.  The physician found fixed 
flexion contracture.  Ultrasound and Doppler showed no flow 
through the radial artery on the index finger on the left and 
blow stringing of the flexor tendons.  X-rays were ordered and 
showed no osteoarthritis.  

The Veteran was afforded a VA examination in January 2010.  The 
examiner described the Veteran's history of a left index finger 
injury at the age of 7 years old.  The Veteran reported that his 
left index finger began to hurt a few years ago which required 
him to go to Wake Forest for treatment.  The Veteran reported 
continued pain and contracture of the left index finger.  The 
Veteran noted that his injury caused overall decrease in hand 
strength, dexterity, pain, limited motion, swelling, weakness, 
stiffness and that flexion contracture was constant.  The 
examiner noted that the Veteran was right-handed.  Flare-ups of 
the proximal interphalangeal caused pain to spread to the 
metacarpal area.  Upon examination, extension of DIP joint was 
abnormal as extension was limited by 10 degrees.  Extension of 
PIP Joint was abnormal as extension was limited by 75 degrees.  
Extension of metacarpal phalangeal (MCP) joint was normal.  The 
gap between the index finger and proximal transverse crease of 
hand on maximal flexion of finger was one inch.  There was no 
objective evidence of pain or limitation of motion after 
repetitive use.  There was ankylosis of the left index finger, 
specifically ankylosis of the DIP joint and PIP joint.  The 
examiner found that the ankylosis of the left index finger 
interfered with the motion of the other digits and overall hand 
function as it caused pain to the second finger metacarpal area.  
There was decrease strength for pushing, pulling and twisting.  
There was also a decrease in dexterity especially with doing fine 
motor tasks.  An x-ray report noted flexion contracture of the 
second finger with no bony abnormalities.  The Veteran reported 
that once a week he may have to miss half a day of work due to 
left hand pain.  The examiner diagnosed the Veteran with left 
index finger flexion contracture post traumatic.  The examiner 
opined that his disability had a significant effect on his 
occupation due to decreased manual dexterity.  The index finger 
also got in the way when doing manual tasks with his left hand.  
The examiner found that there was mild overall interference with 
function of the left hand particularly in that it would fatigue 
easily and he had difficulty  repeating physical tasks.

Prior to January 11, 2006, the Veteran was assigned a 10 percent 
evaluation for his left index finger disability.  Beginning 
January 11, 2006, the Veteran was assigned a 20 percent 
evaluation for his disability.  These evaluations have been 
assigned under Diagnostic Codes 5225 and 8514. 

In classifying the severity of ankylosis and limitation of motion 
of single digits and combinations of digits the following rules 
will be observed: (1) Ankylosis of both the MCP and PIP joints, 
with either joint in extension or in full flexion, will be rated 
as amputation.  (2) Ankylosis of both the MCP and PIP joints, 
even though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination will 
be made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to the MCP joint of other 
digits.  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation and 
angulations of bones, will be rated as amputation.  The ratings 
for codes 5216 through 5219 apply to unfavorable ankylosis or 
limited motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

The Board has considered whether a higher evaluation is 
warranted, under Diagnostic Code 8514 for incomplete paralysis of 
the radial nerve.  Although there is no evidence of nerve 
impairment, the Board finds that an evaluation could be warranted 
under this Diagnostic Code by analogy as this code includes an 
evaluation of impairment to hand grip.  The January 2010 examiner 
opined that ankylosis of the Veteran's left index finger has 
caused only mild overall interference with the function of the 
left hand but has had a significant impact on his occupation.  
Therefore, the Board finds that 20 percent evaluation is 
warranted under Diagnostic Code 8514 for mild to moderate 
incomplete paralysis.  The Board does not find that a higher 
evaluation of 40 percent for severe incomplete paralysis is 
warranted.  The examiner opined that the Veteran's left index 
finger ankylosis caused only mild overall interference of the 
function of the left hand.  The gap between the index finger and 
proximal transverse crease of the hand was only one inch.  The 
Board acknowledges that the Veteran has difficulty with dexterity 
due to his left index finger disability; however, the Board finds 
that his difficulty with dexterity is already contemplated in the 
20 percent evaluation.  There was also no ankylosis of the MCP 
joint.  For these reasons, the Board finds that although a 20 
percent evaluation is warranted under Diagnostic Code 8514, a 
higher evaluation of 40 percent is not warranted.

In considering limitation of motion of the index finger, 
Diagnostic Code 5225 is applicable.  Under Diagnostic Code 5225, 
favorable or unfavorable ankylosis of the index finger is 
evaluated as 10 percent disabling.  A 10 percent evaluation is 
the highest rating assigned under this Diagnostic Code.  As the 
Veteran is already receiving a 10 percent evaluation prior to 
January 11, 2006 for his left finger disability and a 20 percent 
evaluation beginning January 11, 2006, a higher disability 
evaluation under this Diagnostic Code will not be possible.

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal joint, a 
10 percent evaluation is warranted.  A 20 percent rating is 
warranted where an amputation of the index finger occurs at the 
proximal interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is also warranted for amputation of the (minor) index 
finger with metacarpal resection and more than one-half of the 
bone lost.  As noted above, the Veteran is right-handed, and 
therefore could possibly be assigned a 20 percent evaluation 
under this Diagnostic Code.  The Board does not find that a 20 
percent evaluation is warranted under this diagnostic code.  
Indeed, although his PIP and DIP joints of the left index finger 
is ankylosed, the Veteran has full motion of the MCP joint of the 
left index finger.  The current findings also do not suggest such 
a significant degree of impairment as to find that his disability 
is equivalent to a 20 percent evaluation under the diagnostic 
code for amputation of the index finger.  Again, there is full 
motion of the MCP joint in the affected finger.  Overall, the 
Board also finds that the Veteran's difficulty with dexterity has 
already been appropriately contemplated by the assigned 20 
percent evaluation.

The Board has also considered other applicable Diagnostic Codes.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the  conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The Board notes that the record does not show arthritis of the 
left index finger.  Therefore a higher evaluation under 
Diagnostic Code 5003 is not warranted.  In addition Diagnostic 
Code 5003 states that a 20 percent and 10 percent rating based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  

In arriving at the above conclusions, the Board has considered 
the history of the Veteran's disability, as well as the current 
clinical manifestations and the effect this disability may have 
on the earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2007).  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  Nevertheless, the Board has 
found that an increased rating, based on the considerations of 
the Deluca case, is not appropriate.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

The proper effective date for increased rating claims is the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date is 
the date of receipt of claim for increased rating.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  In making the determination that 
entitlement to an increased rating of 20 percent had occurred as 
of June 25, 2005, the date of the Veteran's claim, the Board has 
considered all of the evidence of record, regardless when it was 
received, and has not limited the evidence considered to a one 
year period prior to receipt of claim for increased rating.  See 
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

In sum, the rating schedule provides for a 20 percent evaluation 
for the entire period on appeal, but not higher, for a left index 
finger disability given the physical findings in this case.  
Therefore, a rating of 20 percent, but not higher, for 
appellant's service-connected left index finger is warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.68, 4.71a, Diagnostic Codes 5153, 5225, and 8514.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disability is rated under Diagnostic 
Codes that evaluate limitation of motion, nerve impairment and 
amputation of the index finger.  These Diagnostic Codes 
essentially take into account the pain and limitation of function 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability and 
symptomatology, the Board does not need to determine whether an 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Despite this, the issue of TDIU is being referred to the AOJ for 
appropriate action, and there has been no evidence of frequent 
hospitalization due to his left index finger disability.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, but 
has found none.  In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged ratings 
in this case.


ORDER

An evaluation of 20 percent for a left index finger disability 
beginning June 23, 2005, is granted.  

An evaluation in excess of 20 percent for a left index finger 
disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


